              Case 3:20-mj-71712-MAG Document 20 Filed 02/03/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7                                UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10                                               –ooo–
11    UNITED STATES OF AMERICA,                       No. CR. 20-mj-71712-MAG
12                   Plaintiff,
13
                                                      STIPULATION AND PROPOSED
14    vs.                                             ORDER TO PERMIT OUT-OF-
                                                      DISTRICT TRAVEL
15                                                    ________________________________
      ANDREW CHAPIN
16                   Defendant.
17                                                /

18          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
19   Assistant United States Attorney Kimberly Hopkins, hereby request that Mr. Chapin be
20   permitted to travel out of the district to Eastern District of California and the District of
21   Nevada from February 4-February 8th. His father is visiting from Connecticut and they
22   will be skiing in the Lake Tahoe area.
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG
              Case 3:20-mj-71712-MAG Document 20 Filed 02/03/21 Page 2 of 2


            Brad Wilson from the Office of Pretrial Services has no objection to this travel.
 1
     Mr. Chapin will provide him with his travel itinerary before he leaves.
 2
 3
 4   Date: February 1, 2021                            Respectfully submitted,
 5
 6                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
 7                                                     Counsel for Defendant
                                                       Andrew Chapin
 8
 9   Date: February 1, 2021                            _________/s/_______________
                                                       KIMBERLY HOPKINS
10                                                     Assistant United States Attorney
11
12
13
     SO ORDERED:                           ______
                                              ___
                                                ____________________   ______
                                                                          ____
                                        ____________________________________
14                                         NORA ABLE JACQUELINE S.
                                        HONORABLE                      S. CORLEY
                                                                          COR
                                        United States Magistrate Judge
     Dated: February 3, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG                                              2
